Name: Commission Regulation (EEC) No 2706/86 of 28 August 1986 laying down for the 1985/86 wine year detailed rules for the application of the additional measures applicable to holders of long-term storage contracts for table wine
 Type: Regulation
 Subject Matter: distributive trades;  beverages and sugar
 Date Published: nan

 No L 246/66 Official Journal of the European Communities 30 . 8 . 86 COMMISSION REGULATION (EEC) No 2706/86 of 28 August 1986 laying down for the 1985/86 wine year detailed rules for the application of the additional measures applicable to holders of long-term storage contracts for table wine THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas Article 6 of Regulation (EEC) No 337/79 provides that only producers fulfilling the obligations laid down in Article 39 and, where appropriate, Article 40 and 41 of that Regulation during a reference period to be determined may qualify for the intervention measures ; whereas that period must therefore be specified ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3805/85 (2), and in particular Articles 12a (5) and 65 thereof, Whereas, pursuant to Article 12a (3) of Regulation (EEC) No 337/79 , the distillation provided for by this Regula ­ tion may not exceed 1 8 % of the total quantity of table wine produced by each holder in the marketing year in which the long-term contract was concluded ; whereas the quantity of table wine produced to which the said percen ­ tage is applied should be that shown in the production declaration provided for in Commission Regulation (EEC) No 2102/84 of 13 July 1984 on harvest, production and stock declarations relating to wine-sector products (6), as last amended by Regulation (EEC) No 2391 /85 f), and in the records provided for in Commission Regulation (EEC) No 1153/75 of 30 April 1975 prescribing the form of accompanying documents for wine producers and speci ­ fying the obligations of wine producers and traders other than retailers (8), as last amended by Regulation (EEC) No 3203/80 (9) ; Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (4), as last amended by Regulation (EEC) No 2332/86 (5), Whereas the measures employed to support the wine market have not fully yielded the desired results ; whereas, in particular, the representative prices for table wines of types AI , RI and RII have remained lower than the respective activating prices since the beginning of the wine year ; whereas, therefore, the first condition required under Article 12a ( 1 ) of Regulation (EEC) No 337/79 for the adoption of additional measures applicable to holders of long-term storage contracts is satisfied ; whereas the second condition , namely that the representative price should remain lower than the activating price for three consecutive weeks, is likely to be fulfilled for table wines of types AI, RI and RII during the reference period ; Whereas these measures should provide for the possibility of removing from the market by distillation a quantity of wine and for the possibility of delaying for several months the marketing of the remaining quantity held by holders of long-term storage contracts, in anticipation of a reco ­ very of the market ; whereas, however, this latter measure might not achieve the desired objective ; whereas provi ­ sion for any further measures which may be necessary should therefore be made ; Whereas the distillation provided for by this Regulation should take place in accordance with the provisions of Council Regulation (EEC) No 2179/83 of 25 July 1983 laying down general rules for distillation operations invol ­ ving wine and the by-products of wine-making, as last amended by Regulation (EEC) No 3805/85 ( l0) ; whereas, pursuant to Articles 4, 5 and 26 of that Regulation, time limits should be fixed for the submission of applications for approval of delivery contracts and declarations, for approval by the intervention agencies and for the distilla ­ tion operations ; whereas Article 8 of that Regulation specifies that the amount of the aid to be paid is to be fixed using the criteria set out therein ; Whereas additional information which should appear in the delivery contract and in the declaration should also be specified ; (6) OJ No L 194, 24 . 7 . 1984, p. 1 .(') OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 367, 31 . 12 . 1985, p. 39 . (3) OJ No L 164, 24. 6 . 1985, p. 9 . (4) OJ No L 164, 24. 6 . 1985 , p. 11 .j5) OJ No L 204, 28 . 7 . 1986, p. 1 . (7) OJ No L 225, 23 . 8 . 1985, p . 13 . (*) OJ No L 113, 1 . 5 . 1975, p . 1 . (") OJ No L 333, 11 . 12 . 1980 , p . 18 , ( l0) OJ No L 212,. 3 . 8 . 1983 , p . 1 . 30 . 8 . 86 Official Journal of the European Communities No L 246/67 Article 12a of Regulation (EEC) No 337/79, in respect of holders of long-term storage contracts for table wine for the 1985/86 wine year. 2 . In accordance with Article 6 ( 1 ) of Regulation (EEC) No 337/79, producers who were subject to the obligations referred to in Articles 39, 40 or 41 of Regulation (EEC) No 337/79 during the 1985/86 wine year shall not be entitled to benefit from the measures provided for in this Regulation unless they provide evidence that they have complied with their obligations during the reference periods fixed respectively in Article 16 of Commission Regulation (EEC) No 2260/85 (4), Article 13 of Commis ­ _ sion Regulation (EEC) No 2261 /85 (*) and Article 22 of Commission Regulation (EEC) No 854/86 (6). Article 2 1 . The period of three consecutive weeks referred to in Article 12a ( 1 ) of Regulation (EEC) No 337/79 shall fall between 15 July and 30 November 1986. Whereas some of the wines delivered for distillation under this Regulation may be fortified for distillation ; whereas the provisions applicable to distillation opera ­ tions should therefore be adjusted in conformity with the rules laid down in Articles 25 and 26 of Regulation (EEC) No 2179/83 ; Whereas the intervention agencies and the Commission should be informed of the progress of distillation opera ­ tions and should in particular be aware of the quantities of wine distilled and the quantities of alcohol obtained ; Whereas storage contracts must be concluded in accor ­ dance with Commission Regulation (EEC) No 1059/83 of 29 April 1983 on storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must ('), as amended by Regulation (EEC) No 2850/85 (2) ; Whereas during the storage period there is a natural alteration in the volatile acidity of the wine which might exceed the limit provided for in Commission Regulation (EEC) No 90/86 of 17 January 1986 authorizing the conclusion of long-term private storage contracts for certain table wines for the 1985/86 wine year (3), which was laid down with a storage period of nine months in view ; whereas it seems appropriate to permit that, when a storage contract is concluded for four months, and provided the wine covered by the new contract is the same as the wine covered by the previous contract, the wine should be considered to have fulfilled the required conditions even if the volative acidity content is higher than that laid down by the said Regulation , provided that the limit laid down for table wine of the type in question has not been exceeded and that all other administrative and technical conditions are complied with ; whereas, to allow for market development, it should be possible to terminate contracts ; Whereas, since the storage contracts referred to in this Regulation were concluded during the 1985/86 wine year, the last representative rate applicable during the said wine year should be used ; Whereas during the 1985/86 wine-growing year Regula ­ tion (EEC) No 1059/83 and Regulation (EEC) No 90/86 are not yet applicable in Spain and that, therefore, a table wine produced in this Member State cannot be the subject of a long-term contract within the scope of these Regula ­ tions, and cannot consequently benefit from the measures provided for in the present Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 1 . This Regulation lays down detailed rules for the application of additional measures, as provided for in 2. If the decision referred to in Article 12a (5) of Regu ­ lation (EEC) No 337/79 is adopted, holders of long-term storage contracts for the types of table wine in respect of which the decision is adopted and for wines in close economic relationship with such wines may : (a) for a quantity of wine subject to contract not exceed ­ ing a percentage to be determined of the total quan ­ tity of table wine which they have produced during the 1985/86 wine year, undertake distillation under the conditions laid down in Articles 3 to 9 ; (b) for a quantity of wine subject to contract to be deter ­ mined and which is not the subject of the measure provided for in (a), conclude a storage contract under the conditions laid down in Regulation (EEC) No 1059/83 and in Article 9 of this Regulation, for a period to be determined. 3 . The total quantity of table wine to which the percentage referred to in Article 12a (3) of Regulation (EEC) No 337/79 applies shall be, in the case of each producer, the sum of the quantities stated in his produc ­ tion declaration and the quantities produced by him after the date on which the production declaration provided for in Regulation (EEC) No 2102/84 was submitted which are entered in the records referred to in Article 14 of Regula ­ tion (EEC) No 1153/75 . (4) OJ No L 211 , 8 . 8 . 1985, p. 12 .(') OJ No L 116, 30 . 4 . 1983, p. 77 . (2) OJ No L 270, 12 . 10 . 1985, p. 6 . (3) OJ No L 14, 18 . 1 . 1986, p. 8 . ( 5) OJ No L 211 , 8 . 8 . 1985, p . 18 . h) OJ No L 80, 25 . 3 . 1986, p . 14. No L 246/68 Official Journal of the European Communities 30 . 8 . 86 2. The amount of the aid provided for in Article 8 of Regulation (EEC) No 2179/83 shall be : (a) for the wines specified in the first indent of paragraph 1 : 4 . Other additional measures applicable to holders of the storage contracts referred to in paragraph 2 (b) in respect of a given type of wine or a wine in close economic relationship therewith may be taken if the representative price for that type of wine has remained lower than the activating price during the period between the date of adoption of the decision referred to in Article 12a (5) of Regulation (EEC) No 337/79 and 15 January 1987. Article 3 1 . The distillation referred to in Article 2 (2) (a) shall be carried out in accordance with the provisions of Regula ­ tion (EEC) No 2179/83 and of this Regulation . 2. The wines which may be distilled are those which have been the subject of long-term storage . Article 4 1 . The contracts and declarations referred to in Articles 4 ( 1 ) and 5 ( 1 ) respectively of Regulation (EEC) No 2179/83 shall be submitted for approval to the competent intervention agency by 10 December 1986 at the latest. 2. The contracts and declarations referred to in para ­ graph 1 shall specify at least : (a) the quantity, colour and actual alcoholic strength by volume of the wine to be distilled, (b) the name and address of the producer, (c) the place where the wine is stored,  2,36 ECU per % vol per hectolitre of the product of distillation if it meets the definition of neutral spirits given in the Annex to Regulation (EEC) No 2179/83 ,  2,25 ECU per % vol per hectolitre of the product of distillation if it is a wine spirit with the quality characteristics laid won in the applicable national provisions,  2,25 ECU per % vol per hectolitre of the product of distillation if it is a distillate or raw alcohol with an alcoholic strength of at least 52 % vol ; (b) for the wines specified in the second indent of para ­ graph 1 :  2,65 ECU per % vol per hectolitre of the product of distillation if it meets the definition of neutral spirits given in the Annex to Regulation (EEC) No 2179/83 ,  2,54 ECU per % vbl per hectolitre of the product of distillation if it is a wine spirit with the quality characteristics laid down in the applicable national provisions,  2,54 ECU per % vol per hectolitre of the product of distillation if it is a distillate or raw alcohol with an alcoholic strength of at least 52 % vol. The aid shall be paid for the quantity of wine which has actually been distilled within the limit of the tolerances laid down in Article 6 (2) of Regulation (EEC) No 2179/83 and within the limit of the maximum quantities which may be distilled. 3 . The distiller must, where appropriate, provide the intervention agency, within four months of the wine entering the distillery, with evidence that he has paid the producer the purchase price for the wine within the time limit laid down in the second subparagraph of paragraph 1 . If this evidence is not provided within two months of the deadline and this delay is not due to serious negligence on the part of the distiller, the intervention agency shall recover 20 % of the aid paid. After this second deadline i the intervention agency shall recover the whole of the aid. If it is found that the distiller has not paid the purchase price to the producer, the intervention agency shall before 1 June 1988 pay the producer an amount equal to the aid, if necessary through the intervention agency of the producer's Member State . Article 6 1 . The amount of the advance referred to in Article 9 ( 1 ) of Regulation (EEC) No 2179/83 shall be paid within three months of the submission of evidence that the secu ­ rity has been lodged . (d) the name of the distiller or the business name of the distillery, (e) the address of the distillery. 3 . The intervention agency shall notify the producer of the outcome of the approval procedure by 10 January 1987 at the latest. 4 . Distillation shall be carried out by 31 August 1987 at the latest. Article 5 1 . The minimum purchase price provided for in Article 12a (3) of Regulation (EEC) No 337/79 shall , without prejudice to application of Article 14 b of Regula ­ tion (EEC) No 337/79 , be :  2,85 ECU per % vol per hectolitre in the case of table , wines of type AI and of wines in close economic rela ­ tionship with those wines,  3,13 ECU per % vol per hectolitre in the case of table wines of types RI and RII and of wines in close economic relationship with those wines . The minimum purchase price specified in the first sub ­ paragraph shall be paid by the distiller to the producer within three months of the date on which each consign ­ ment of wine delivered enters the distillery. 30 . 8 . 86 Official Journal of the European Communities No L 246/69 2. Not more than one month after provision of the evidence of payment referred to in Article 5 (3), the agency shall release the security referred to in paragraph 1 . If this evidence is not provided within the time limit laid down but within the two months following and this delay is not due to serious negligence on the part of the distiller, the intervention agency shall release 80 % of the security. by 31 December 1987 at the latest, evidence is provided that :  the total quantity of wine covered by the contract or declaration has been processed into fortified wine and distilled,  the purchase price of the wine has been paid to the producer within the period specified in the second subparagraph of Article 5 ( 1 ). If the evidence specified in the first subparagraph is not provided by 31 December 1987 at the latest the interven ­ tion agency shall recover the aid from the producer of the fortified wine . If, however, the evidence is presented after the time limit but by 31 March 1988 at the latest the intervention agency shall recover an amount equal to 20 % of the aid paid . If it is found that the fortifier has not paid the purchase price to the producer, the intervention agency shall , by 30 April 1988 at the latest, pay the producer an amount equal to the aid, if necessary through the intervention agency of the producer's Member State . Article 8 1 . Member States shall notify the Commission not later than 31 January 1987 of the quantities of wine and forti ­ fied wine covered by approved delivery contracts and declarations. 2 . Distillers shall send to the intervention agency, not later than the 10th day of each month, a statement of the quantities of wine distilled during the previous month, giving separate figures for each of the categories specified in the first subparagraph of Article 3 ( 1 ) of Regulation (EEC) No 2179/83 . 3 . Member States shall inform the Commission by telex, not later than the 20th day of each month in respect of the previous month, of the quantities of wine and fortified wine distilled and the quantities expressed as pure alcohol of the products which they have obtained, distinguishing between them in accordance with para ­ graph 2. 4 . Member States shall notify not later than 30 September 1987 cases in which distillers or fortifiers have failed to fulfil their obligations and the measures taken in consequence . Article 9 1 . The contracts referred to in Article 2 (2) (b) shall be concluded not later than 15 January 1987. The volatile acidity of the table wine covered by the contracts referred to in the first subparagraph may exceed the limits required by Regulation (EEC) No 3676/83 when long-term storage contracts are concluded. Article 7 1 . In the case referred to in Article 26 ( 1 ) of Regulation (EEC) No 2179/83 the contract or declaration of delivery for the production of fortified wine shall be submitted to the competent intervention agency by 10 December 1986 . The intervention agency shall notify the producer of the outcome of the approval procedure by 10 January 1987 at the latest. 2. The fortified wine may not be produced until after the contract or declaration has been approved but must be produced by 31 July 1987 at the latest. 3 . The fortified wine must be distilled by 31 August 1987 at the latest. 4 . The fortifier shall transmit to the intervention agency by the 10th of each month at the latest a state ­ ment of the quantities of wine delivered to him in the previous month . 5 . The fortifier shall receive aid per hectolitre per % vol of the actual alcoholic strength of the wine before processing, as follows :  2,21 ECU for table wines of type AI and wines in close economic relationship with those wines,  2,49 ECU for table wines of types RI and RII and wines in close economic relationship with those wines . To receive the aid the fortifier shall , by 31 August 1987 at the latest, submit an application to the competent inter ­ vention agency together with a copy of the transport documents accompanying the wine for which aid is requested or a summary of those documents . Member States may require that copies or summaries as referred to in the second subparagraph be endorsed by a supervisory authority. The aid shall be paid over at the latest three months after the date of submission of evidence that the security referred to in Article 26 (4) of Regulation (EEC) No 2179/83 has been lodged and in any event after the date on which the contract or declaration was approved . 6. Subject to the provisions of Article 23 of Regulation (EEC) No 2179/83, the security shall be released only if, No L 246/70 Official Journal of the European Communities 30 . 8 . 86  wine subject to the contract may not be distilled as described in Article 2 (2) (a). Article 10 Conversion into national currency of the amounts speci ­ fied in Articles 5 and 7 shall be at the representative rate in force in the wine sector on 31 August 1986 . If the holder of a long-term storage contract decides to take advantage of Article 2 (2) (b) in respect of all the wine covered by the contract, the intervention agency may extend the old contract for the new period by alte ­ ring the relevant wording. 2. In the case of storage contracts as referred to in Article 2 (2) (b) the amount of the aid shall be that laid down for long-term storage contracts for the 1985/86 wine year. 3 . The storage contracts referred to in Article 2 (2) (b) shall be terminated at the request of the producers concerned. In that case :  the storage aid shall remain payable for the period during which the wine was placed under such a contract, Article 11 This Regulation shall enter into force on 16 September 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 August 1986 . For the Commission Frans ANDRIESSEN Vice-President